      Case 1:16-cv-09379-JGK Document 37 Filed 12/20/18 Page 1 of 1
                                                        --·~--      :=-.:.::::::.-_::_:·_-_"":":.:_-_ --
                                                 ill.~i15 :.JLJ'.'J'
                                                 l




                                                 i!D'JCd~1:::: '.'T
UNITED STATES DISTRICT COURT                         'ILL]':"'l'~r\~l'r·f'
                                                     I! -··- . . . . _\.' .... __ . __T ,_;
SOUTHERN DISTRICT OF NEW YORE::
                                                      '")CC''                                              .
LYUDMILA VINNIK, individually
and on behalf of all others
                                                     !i;)~·, 7~·'.~1~s:::~1;7~~d1r
                                                       ······------ .=:.--=-:-:- _-:. --
similarly situated,
                                                        16-cv-9379 (JGK)
                     Plaintiffs,
                                                        ORDER
              -against-

CONCEPTS OF INDEPENDENCE, INC.,

                          Defendant.

JOHN G. KOELTL, United States Di<1trict Judge:

     The Court has received the •;ettlement Agreement between the

parties attached to the December 17, 2018, letter from the

plaintiff's counsel (Docket No.         16).   The Court finds that the

settlement is a fair, adequate,         dnd reasonable settlement of the

plaintiff's FLSA claim (First Ca•1se of Action)                       including the

provision for attorney's fees,         a1·1d the parties are directed to

abide by the provisions of that ;•:ettlement Agreement.

     Therefore, in accordance wi:.h the Settlement Agreement, the

Clerk is directed to enter judgm•:nt dismissing the FLSA claim

(the First Cause of Action) with prejudice, and dismissing the

remaining claims without prejudi e. The Clerk is also directed

to close all pending motions and to close this case.

SO ORDERED.
Dated: December 19, 2018
       New York, New York


                                         United States District Judge
